Appleton, C. J.
Ebenezer Otis, jr., the son of the defendant was sued in Boston in divers suits. Messrs. Allison & Mason, who were summoned as his trustees, advised the plaintiff of these suits who at once wrote to the defendant informing him of their pendency.
The defendant, December 10, 1870, answered the plaintiff’s letter and after acknowledging its receipt, wrote as follows : “Please attend to the suits against my son and prevent, if possible, judgment being taken on any of them at this term.” In a subsequent portion of the letter he says, “on my son leaving home for the winter, he wished me to attend to those suits and I wrote to L. W. Howes, esq., attorney at law, at Boston, to attend to them and supposed he would do so; but from some cause he has been prevented and but for the kind suggestion of Messrs. Allison & Mason to you and your kind interposition in the matter, much *331loss and damage might have occurred. Please let me hear from you on receipt of this.”
The parties never met. The above letter is the only one from the defendant.
The plaintiff was aware that the defendant was acting for his son. The son has since deceased. Is the defendant liable as principal ?
When the principal is known and the agent is acting for such principal and not for himself and has full authority so to act, he does not become personally responsible. When the agent names his principal, the principal is bound, not the agent. “It is also a rule that he who acts on account of a friend, or for a person to be named, is not bound personally and acquires nothing for himself, when he names the person for whom he has acted or whom ho has pointed out.” Such is the rule of the civil law as stated by Story in his work on Agency, § 262, n. 2. And such we regard the common law.
The defendant never promised to pay. He was an attorney at law and requested the plaintiff to attend to certain business for another in which he had no interest. He no where intimates that his rights were involved. The evidence shows they were not. He testifies that he was authorized to act for his son, who would in such case be bound by his action. This suit must rest upon a special or implied promise. There is no special promise on the part of the defendant to pay and no sufficient proof of an implied one.
If the defendant was not authorized to act for his son but falsely represented himself as having authority to act for him, the remedy for the plaintiff would be by an action on the case for deceit. Noyes v. Loving, 55 Maine, 408. Plaintiff nonsuit.
WaltoN, Bahbows, DanfoRTíí, Feteks and Libbey, JJ., concurred.